DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 09/29/2021 is acknowledged.
Claims 8 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitriu (US 4,775,288).
Dimitriu discloses;
Claim 10. A lift device, comprising: a frame (81); a boom assembly (Fig. 3), comprising: a base boom section (89) having a proximal end coupled to the frame and a distal end opposite the proximal end; and a telescoping assembly (94) having a proximal end coupled to the base boom section; and a controller (actuator controls in cab, not illustrated) configured to reconfigure the boom assembly between a high lift mode (cylinders 90 and 91 extended) and a high capacity mode (cylinders 90 and 91 fully retracted), wherein the base boom section is free to move relative to the frame when the boom assembly is in the high lift mode, wherein the controller is configured to limit movement of the base boom section when the boom assembly is in the high capacity mode, and wherein the telescoping assembly is free to move relative to the frame when the boom assembly is in the high capacity mode (Col. 2 and 6-8 and Fig. 7-10).  
Claim 11. The lift device of Claim 10, further comprising an actuator (90) coupled to the base boom section and the frame, wherein the actuator is configured to move the base boom section relative to the frame, and wherein the controller is configured to limit movement of the actuator (by means of restricting hydraulic fluid flow) when the boom assembly is in the high capacity mode (Col. 1-2 and Fig. 7).  
Claim 12. The lift device of Claim 10, further comprising an actuator (90) operatively coupled to the controller, wherein the actuator is positioned to selectively engage at least one of the boom assembly and the frame to prevent movement of the base boom section relative to the frame, and wherein the controller is configured to control the actuator to engage the at least one of the boom assembly and the frame when the boom assembly is in the high capacity mode (Col. 6 and Fig. 7).  
	Note, “selectively” is understood to mean “to choose,” and “engage” is interpreted as “if a part of a machine engages, or if you engage it, it fits into another part so that they work together” (OneLook Online dictionary).  Thus, “selectively engage” is interpreted as actuator 90 was chosen in the design process to fit with 89 in the design process.
Claim 17. The lift device of Claim 10, wherein the boom assembly further comprises an intermediate boom section (103), and wherein the distal end of the base boom section and the proximal end of the telescoping assembly are coupled to the intermediate boom section such that the telescoping assembly is indirectly coupled to the base boom section (Fig. 7).  

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleach (GB 1,093,368).
Claim 19. Bleach discloses a boom assembly for a lift device, comprising: an intermediate boom section (42); a base boom section (16) having: a proximal end configured to be coupled to a frame (11 and 12) of the lift device; and a distal end opposite the proximal end of the base boom section, wherein the distal end of the base boom section is pivotably coupled to the intermediate boom section such that the base boom section rotates about a first axis (pivot axis between 12 and 16) relative to the intermediate boom section; an upper boom section (40) having a proximal end pivotably coupled to the intermediate boom section such that the upper boom section rotates about a second axis (axis at 42a) relative to the intermediate boom section, wherein the first axis is offset from the second axis; and an actuator (26) positioned to engage the intermediate boom section which selectively limits movement of the base boom section (when 26 is fully retracted 16 has limited rotation due to 30 being restricted by truck bed side walls (Pg. 1-4 and Fig. 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleach in view of Hensler (5,609,261).
Claim 1. A lift device, comprising: a frame (11 and 12); a boom assembly (16, 42, and 40), comprising: a first boom section (16) having a proximal end coupled to the frame and a distal end opposite the proximal end; and a second boom section (42) pivotably coupled to the distal end of the first boom section; a boom support (shown in Fig. 1), and an actuator (26), the actuator reconfigurable between a locked configuration (no hydraulic fluid flowing into or out of 26) and an unlocked configuration (hydraulic fluid flowing into or out of 26), wherein the actuator permits the boom assembly to move freely when the actuator is in the unlocked configuration (Pg. 1-4 and Fig. 1-3).  
Claim 2. The lift device of Claim 1, wherein the first boom section is a lower boom section, wherein the second boom section is an intermediate boom section, and wherein the boom assembly further comprises an upper boom section (40 and 46) coupled to the intermediate boom section (Pg. 2 and Fig. 3).  
Claim 3. The lift device of Claim 2, wherein the upper boom section includes at least two telescoping boom sections (40 and 46) slidably coupled to one another and configured to vary an overall length of the upper boom section (Pg. 2 and Fig. 3).  
Claim 7. The lift device of Claim 1, the actuator is understood to be a hydraulic actuator (Fig. 1).
Claim 9. The lift device of Claim 1, further comprising a controller (disclosed as “hydraulic controls”) operatively coupled to the actuator, wherein the controller is capable of preventing (by staying in a neutral position) the actuator from changing from the locked configuration to the unlocked configuration based on at least one of: a weight of a payload supported by the boom assembly; an orientation of the frame relative to a level orientation; a position of an outrigger coupled to the frame; and a portion of the weight of the lift device supported by the outrigger (Pg. 1-4 and Fig. 1-3).  
	Bleach does not recite;
Claim 1. In the locked configuration, the actuator is positioned to couple the second boom section to the frame such that the actuator limits movement of the first boom section relative to the frame.
Claim 4. At least one of: the second boom section defines a first aperture, and the actuator extends into the first aperture when the actuator is in the locked configuration; and the frame defines a second aperture, and the actuator extends into the second aperture when the actuator is in the locked configuration.  
Claim 5. The actuator extends into both the first aperture and the second aperture when the actuator is in the locked configuration.  
Claim 6. The actuator is directly coupled to the frame and the second boom section at least when the actuator is in the locked configuration.  
Claim 20. The actuator is positioned to engage both the frame and the intermediate boom section to prevent movement of the intermediate boom section and the base boom section relative to the frame.  
	However, Hensler discloses a lifting device comprising frame (11), a first boom section (section between truck bed and 13), a second (or intermediate) boom section (13), a boom support (14) coupled directly to the frame, and an actuator (31 of boom latch 14) and further teaches;
Claim 1. The boom support comprises the actuator reconfigurable between a locked configuration (not illustrated) and an unlocked configuration (Fig. 2), wherein the actuator permits the boom assembly to move freely when the actuator is in the unlocked configuration, and wherein, in the locked configuration, the actuator is positioned to couple the second boom section to the frame (Col. 1-4 and Fig. 1-2).
Claim 4. At least one of: the second boom section defines a first aperture (55), and the actuator extends into the first aperture when the actuator is in the locked configuration; and the frame defines a second aperture (aperture which houses 35), and the actuator extends into the second aperture when the actuator is in the locked configuration (Col. 3-4 and Fig. 2).  
Claim 5. The actuator extends into both the first aperture and the second aperture when the actuator is in the locked configuration (Col. 3-4 and Fig. 2).  
Claim 6. The lift device of Claim 1, wherein the actuator is directly coupled to the frame and the second boom section at least when the actuator is in the locked configuration (Fig. 1).  
Claim 20. An actuator (31) is positioned to engage both the frame and the intermediate boom section to prevent movement of the intermediate boom section and the base boom section relative to the frame (Col. 1-4 and Fig. 1-2).
Therefore, in view of Hensler’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Bleach’s lifting apparatus to include an actuator and first and second apertures to provide a boom latch that self-aligns under varying loads.
	Beach, as modified by Hensler, would be capable of;
Claim 1. The actuator limits movement of the first boom section relative to the frame.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Anderson et al. (US 6,202,013).
	Dimitriu discloses an outrigger (Col. 2, Ln. 57).
	Dimitriu does not recite an outrigger sensor, an angular orientation sensor, or a payload sensor operatively coupled to the controller configured to prevent the boom assembly from entering the high lift mode based on sensor input.
However, Anderson discloses an articulated boom system (10) having outriggers (230, 232, 234, and 236), and further teaches a monitoring system comprised of outrigger sensors (250), an angular orientation sensor (Col. 6), and a payload sensor (40) operatively coupled to a controller (102) configured to prevent the boom assembly from maneuvering into a tipping position (Col. 3-6 and Fig. 1-4).
Therefore, in view of Anderson's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dimitriu's boom assembly to include an outrigger sensor, an angular orientation sensor, and a payload sensor operatively coupled to the controller to prevent the boom assembly from maneuvering into a tipping position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3-5 of U.S. Patent No. 10,457,533. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,457,533 in view of Hensler. 
Claim 1 of U.S. Patent No. 10,457,533 does not recite;
Claim 6. The actuator is directly coupled to the frame and the second boom section at least when the actuator is in the locked configuration.  
Claim 7. The actuator is a hydraulic actuator.  
	However, Hensler discloses a lifting device comprising frame (11), a first boom section (section between truck bed and 13), a second (or intermediate) boom section (13), and a boom support (14) coupled directly to the frame, and further teaches;
Claim 6. The lift device of Claim 1, wherein the actuator is directly coupled to the frame and the second boom section at least when the actuator is in the locked configuration (Fig. 1).  
Claim 7. The lift device of Claim 1, wherein the actuator is a hydraulic actuator (Col. 3).
Therefore, in view of Hensler’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of U.S. Patent No. 10,457,533 to include directly coupling the actuator to the frame and the second boom section to provide a boom latch that self-aligns under varying loads, and to have made the actuator hydraulic to have effectively zero compression of the actuating fluid.
 
Claims 1-7, 9-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3-7, 9-17, and 19-20 of U.S. Patent No. 10,781,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652